       Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 1 of 9. PageID #: 291




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                               Case No. 1:17-md-2804
    This document relates to:
    People of State of Illinois, et al. v.     Judge Dan Aaron Polster
    Amerisourcebergen Drug Corporation, et al.
                                               SHORT FORM FOR SUPPLEMENTING
                                               COMPLAINT AND AMENDING
    1:17-op-45049                              DEFENDANTS AND JURY DEMAND
    _______________________________


        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
      Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 2 of 9. PageID #: 292




           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       Plaintiff(s)’ Existing Complaint, People of State of Illinois, et al. v. Amerisourcebergen

Drug Corporation, et al. (1:17-op-45049), as may have been previously amended, is expressly

incorporated by reference to this Short Form as if fully set forth herein.

                                  PARTIES – DEFENDANTS

       1.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:

AMERISOURCEBERGEN DRUG CORPORATION,CARDINAL HEALTH, INC.
CARDINAL HEALTH 112, LLC, CARDINAL HEALTH 110, LLC, CARDINAL HEALTH
108, LLC, CARDINAL HEALTH 105, INC. CARDINAL, HEALTH 414, LLC,
McKESSON CORPORATION, PHARMACY BUYING ASSOCIATION, INC.,
MCQUEARY BROTHERS DRUG COMPANY, LLC, AMNEAL PHARMACEUTICALS,
LLC, WALGREENS BOOTS ALLIANCE, INC., WALMART INC., F/K/A WAL-MART
STORES, INC.

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below, each
of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Dated: March 11, 2019                         Signed: /s/ Anthony J. Majestro

Factual Allegations Regarding Individual Defendants

       1.1.    Defendants PHARMACY BUYING ASSOCIATION, INC., MCQUEARY

BROTHERS DRUG COMPANY, LLC, AMNEAL PHARMACEUTICALS, LLC,

WALGREENS BOOTS ALLIANCE, INC., WALMART INC., F/K/A WAL-MART STORES,

INC. are hereby added as Defendants by this pleading based on the following jurisdictional

allegations:

       1.1.1 Defendant Pharmacy Buying Association, Inc. is a Missouri corporation with its

principal place of business in Kansas City, Missouri. Pharmacy Buying Association, Inc. is

registered to conduct business and/or conducts business in Plaintiff’s community as a licensed


                                                  2
      Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 3 of 9. PageID #: 293




wholesale pharmaceutical distributor. Pharmacy Buying Association, Inc. distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Pharmacy Buying Association, Inc. is sued as a Distributor Defendant.

       1.1.2 Defendant McQueary Brothers Drug Company, LLC (“McQueary Brothers”)

is a Delaware limited liability company with its principal place of business in California. In May

2008, McQueary Brothers Drug Company was acquired by McKesson Corporation. McQueary

Brothers is registered to conduct business and/or conducts business in Plaintiff’s community as a

licensed wholesale pharmaceutical distributor. McQueary Brothers distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. McQueary Brothers is sued as a Distributor Defendant.

       1.1.3 Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited

liability company with its principal place of business in Branchburg, New Jersey. Amneal

manufactures, promotes, distributes and/or sells opioids nationally, including many Schedule II

controlled substances such as Oxycodone and Hydrocodone. Amneal is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale

pharmaceutical distributor. Amneal distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated

herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Amneal is sued as a

Marketing Defendant.

       1.1.4 Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its

principal place of business in Illinois. Walgreens Boots Alliance Inc. is registered to conduct

business and/or conducts business in Plaintiffs’ community as a licensed wholesale distributor



                                                  3
      Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 4 of 9. PageID #: 294




under the following named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.;

Walgreen Arizona Drug Co. (collectively “Walgreens”). Walgreens distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Walgreens is sued as both a Distributor Defendant and as a National Retail Pharmacy

Defendant.

       1.1.5 Defendant Walmart Inc., (“Walmart”) formerly known as Wal-Mart Stores, Inc.,

is a Delaware corporation with its principal place of business in Bentonville, Arkansas. Walmart

is registered to conduct business and/or conducts business in Plaintiffs’ community as a licensed

wholesale distributor under the following named business entities: Wal-Mart Warehouse #28;

Wal-Mart Warehouse #6045 aka Wal-Mart Warehouse #45; Wal-Mart Warehouse # 6046 aka

Wal-Mart Warehouse #46 and Wal-Mart Stores East, LP. Walmart distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Walmart is sued as both a Distributor Defendant and as a National Retail Pharmacy

Defendant.

                            COMMON FACTUAL ALLEGATIONS

        2.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.
    ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
    ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
    ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)
        3.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):
N/A



                                                  4
      Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 5 of 9. PageID #: 295




                                            CLAIMS

        4.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):
    ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
    Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
    “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

       5.      Plaintiff asserts the following additional claims as indicated (below or attached):
N/A
       6.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A

       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.




                                                5
     Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 6 of 9. PageID #: 296




Dated: March 11, 2019                      /s/Anthony J. Majestro
                                           Attorney for Plaintiff(s)
                                           Anthony J. Majestro
                                           J.C. Powell
                                           James S. Nelson
                                           Christina L. Smith
                                           POWELL & MAJESTRO, PLLC
                                           405 Capitol Street, Suite P-1200
                                           Charleston, WV 25301
                                           Tel.: 304-346-2889
                                           Fax: 304-346-2895
                                           amajestro@powellmajestro.com
                                           jcpowell@powellmajestro.com
                                           jnelson@powellmajestro.com
                                           csmith@powellmajestro.com

                                           /s/J. Burton LeBlanc, IV
                                           Russell W. Budd
                                           J. Burton LeBlanc, IV
                                           Laura J. Baughman
                                           Christine C. Mansour
                                           BARON & BUDD, P.C.
                                           3102 Oak Lawn Avenue, Suite 1100
                                           Dallas, TX 75219
                                           Tel.: 214-521-3605
                                           Fax: 214-520-1181
                                           rbudd@baronbudd.com
                                           bleblanc@baronbudd.com
                                           lbaughman@baronbudd.com
                                           cmansour@baronbudd.com




                                       6
Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 7 of 9. PageID #: 297




                                      /s/Peter J. Mougey
                                      Peter J. Mougey
                                      Troy Rafferty
                                      Archie C. Lamb, Jr.
                                      Page A. Poerschke
                                      Laura S. Dunning
                                      Jeffrey Gaddy
                                      LEVIN, PAPANTONIO, THOMAS,
                                      MITCHELL, RAFFERTY &
                                      PROCTOR, P.A.
                                      316 S. Baylen Street, Suite 600
                                      Pensacola, FL 32502-5996
                                      Tel.: 850-435-7068
                                      Fax: 850-436-6068
                                      pmougey@levinlaw.com
                                      trafferty@levinlaw.com
                                      alamb@levinlaw.com
                                      ppoerschke@levinlaw.com
                                      ldunning@levinlaw.com
                                      jgaddy@levinlaw.com


                                      /s/ Paul T. Farrell, Jr.
                                      Paul T. Farrell, Jr.
                                      M. Bert Ketchum, III
                                      Greene, Ketchum, Farrell,
                                              Bailey & Tweel, LLP
                                      419 - 11th Street (25701)/ P.O. Box 2389
                                      Huntington, West Virginia 25724-2389
                                      Phone: 800.479.0053 or 304.525.9115
                                      Fax: 304.529.3284
                                      paul@greeneketchum.com
                                      bert@greeneketchum.com




                                  7
Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 8 of 9. PageID #: 298




                                      /s/James C. Peterson
                                      R. Edison Hill (WVSB No. 1734)
                                      James C. Peterson (WVSB No. 2880)
                                      Harry C. Deitzler (WVSB No. 981)
                                      Aaron L. Harrah (WVSB No. 9937)
                                      Sandra B. Harrah (WVSB No. 7130)
                                      Douglas A. Spencer (WVSB No. 9369)
                                      HILL, PETERSON, CARPER,
                                        BEE & DEITZLER, PLLC
                                      NorthGate Business Park
                                      500 Tracy Way
                                      Charleston, WV 25311
                                      Tel.: 304-345-5667
                                      Fax: 304-345-1519
                                      jcpeterson@hpcbd.com
                                      rehill@hpcbd.com
                                      HGDeitzler@hpcbd.com
                                      aaron@hpcbd.com
                                      sandra@hpcbd.com
                                      doug@hpcbd.com


                                      /s/Michael J. Fuller, Jr.
                                      Michael J. Fuller, Jr.
                                      Amy J. Quezon
                                      MCHUGH FULLER LAW GROUP,
                                      PLLC
                                      97 Elias Whiddon Rd.
                                      Hattiesburg, MS 39402
                                      Tel.: 601-261-2220
                                      Fax: 601-261-2481
                                      mike@mchughfuller.com
                                      amy@mchughfuller.com




                                  8
     Case: 1:17-op-45049-DAP Doc #: 69 Filed: 03/11/19 9 of 9. PageID #: 299




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 11th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF Systems.

                                                  /s/Anthony J. Majestro
                                                  Anthony J. Majestro
                                                  Attorney for Plaintiff(s)




                                             9
